Citation Nr: 0031235	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
March 1981.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  




The RO denied entitlement to service connection for a mental 
disorder claimed as chronic psychotic disorder and bipolar 
features, granted service connection for bilateral hearing 
loss with assignment of a 10 percent evaluation effective 
July 29, 1998, and deferred a rating with respect to the 
claim of service connection for tinnitus.  The veteran has 
not appealed the portion of the foregoing decision granting 
service connection for bilateral hearing loss, and that claim 
is not considered part of the current appellate review.

In July 1999 the RO granted entitlement to service connection 
for tinnitus with assignment of a 10 percent evaluation 
effective July 29, 1998.  The veteran has not filed a notice 
of disagreement with this determination, and such claim is 
not considered part of the current appellate review.

In August 1999 the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).

The case has been forwarded to the Board of Veterans' Appeals 
for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends, in essence, that his chronic 
psychiatric disability had its inception during active 
military service.  The service medical records appear to be 
pertinently unremarkable.  The contemporaneous VA medical 
records received with the initial claim in 1998 mention, 
collectively, chronic psychotic disorder, PTSD, bipolar 
disorder and psychosis not otherwise specified.  

A VA record entry in 1997 mentioned a history of drinking and 
amphetamines having been prescribed in service for military 
flight operations.  In his appeal the veteran recalled 
significant events in service.  In 1999 an examiner for VA 
reported psychosis, not otherwise specified, by history only.  
The examiner said that the etiology was unclear and that the 
information sources for the evaluation were the veteran and 
medical records from VA.  

The RO in 1999 determined that the veteran's "MENTAL 
DISORDER," claimed as chronic psychotic disorder and bipolar 
features, was not well grounded, not shown in service.  There 
is a reference to a VA hospitalization in 1999 showing 
schizophrenia as the admission diagnosis.  

A VA clinical record entry in September 1999 referred to VA 
hospitalization a month earlier for an exacerbation of PTSD 
and bipolar disorder.  There are no records from this 
hospitalization on file.  Later in 1999, the RO denied an 
inferred claim of service connection for PTSD.  The veteran's 
appeal served as notice of disagreement with this 
determination and therein he recalled events aboard the 
U.S.S. KITTY HAWK.

The Board observes that a July 1997 VA report mentioned that 
the veteran had been approved for SSI benefits.  The PTSD 
claim is seen as an intertwined issue properly on appeal in 
order to conserve limited adjudication resources and avoid 
piecemeal adjudication.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In addition, the current standard for adjudication of PTSD 
claims such as the veteran's on the merits requires that 
consideration be given to developing corroborating evidence 
and a discussion of the application of the-benefit-of-the-
doubt rule.  See for example the discussion in Patton v. 
West, 12 Vet. App. 272, 280-82 (1999) and in Cohen v. Brown, 
10 Vet. App. 128, 139-43 (1997).  See also Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

Accordingly, this case is REMANDED for the following:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran for a psychiatric 
disability including PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability/SSI benefits 
as well as the medical records relied 
upon concerning that claim.

4.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including, but not limited to, instances 
of any combat exposure; detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else who witnessed the 
claimed incidents and whether the 
incident(s) recalled might have been 
reported to military authorities.  

5.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on a 
review of all pertinent documents, to 
include the veteran's PTSD stressor 
statements and all medical records.

After undertaking any development deemed 
essential in addition to that specified 
above, the RO should forward the summary, 
and all associated documents along with 
the personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to confirm any of the 
stressors claimed by the veteran.

6.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran to determine the nature, extent 
of severity, and likely etiology of any 
psychiatric disorder(s) found on 
examination.  

The claims file and a separate copy of 
this remand, the stressor list, any 
information provided by USASCRUR must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
of the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies including psychological 
studies should be performed.

In addition to ascertaining the nature of 
any other psychiatric disorder(s) which 
may be present, the examiner must 
determine whether the veteran has PTSD 
and if so, whether the in-service 
stressor(s) are sufficient to produce 
PTSD.  The examiner should utilize the 
DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner should explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Again, if PTSD is 
diagnosed, the examiner must identify the 
verified stressor(s), combat, and/or non-
combat-related, supporting the diagnosis.

The examiner should be asked to provide 
an opinion as to the likelihood that any 
psychiatric disorder found is reasonably 
related to the veteran's military service 
or circumstances of service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claim of entitlement to 
service connection for a chronic acquired 
variously diagnosed psychiatric disorder.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination(s) may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

